In re Miles, Wilson Jr.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 222-493.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to *1266act on relator’s application for post-conviction relief filed via certified mail on November 7, 2001. The district court is ordered to provide this court with a copy of its judgment. A copy of the application is attached.